Citation Nr: 1026723	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for cervical disc disease, to 
include as secondary to a service-connected lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 
1980 with additional periods of active duty for training in the 
Florida National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran testified before the Board by videoconference from 
the RO in July 2008.  A transcript of the hearing is associated 
with the claims file.

This case was previously before the Board in September 2008 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran in his March 2004 substantive 
appeal, in addition to the issue of entitlement to service 
connection for cervical disc disease, included the appealed issue 
of entitlement to service connection for major depression.  As an 
April 2010 rating decision granted the Veteran's claims of 
entitlement to service connection for major depression the issue 
is no longer in appellate status.


FINDING OF FACT

Cervical disc disease is not related to the Veteran's military 
service or to a service-connected disability.





CONCLUSION OF LAW

Cervical disc disease was not incurred in or aggravated by 
service, nor is it proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, where a Veteran served 90 
days or more of active duty, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such diseases shall be presumed to 
have been incurred in or aggravated by service, even though there 
is no evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board notes that the regulation addressing service connection 
for disabilities on a secondary basis, 38 C.F.R. § 3.310, was 
amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 
7, 2006), effective October 10, 2006.  The change was made to 
conform VA regulations to decisions from the United States Court 
of Appeals for Veterans Claims (Court), specifically Allen v. 
Brown, 7 Vet. App. 439 (1995).  The prior regulation addressed 
whether a service connected disability was the cause of a 
secondary disability.  The Allen decision provides for 
consideration of whether a service-connected disability 
aggravates a non-service-connected disability.  The change in 
regulations includes the holding from Allen in a new section, 38 
C.F.R. § 3.310(b).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air service, 
and who was discharged or released therefrom under conditions 
other than dishonorable."  The term "active military, naval, or 
air service" includes active duty, and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a) (2009); Biggins v. Derwinski, 1 Vet. 
App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty under sections 316, 502, 503, 504, or 505 of 
title 32 [U. S. Code] or the prior corresponding provisions of 
law."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 
inactive duty training (INACDUTRA) is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, or 
505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the appellant's National Guard service, 
service connection may only be granted for disability resulting 
from disease or injury incurred or aggravated while performing 
ACDUTRA, or an injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§§ 3.6, 3.303, 3.304.  Service connection is generally not 
legally merited when a disability incurred on INACDUTRA results 
from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 
487 (1993).

Certain evidentiary presumptions -- such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, such as 
arthritis, which manifest themselves to a degree of disability of 
10 percent or more within a specified time after separation from 
service--are provided by law to assist Veterans in establishing 
service connection for a disability or disabilities.  38 U.S.C.A. 
§§ 101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a period of 
ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to appellant's 
claim where he served only on ACDUTRA and had not established any 
service-connected disabilities from that period); McManaway v. 
West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during that 
period; otherwise, the period does not qualify as active military 
service and claimant does not achieve Veteran status for purposes 
of that claim.").

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to service connection for cervical 
disc disease.  The Veteran contends that his cervical disc 
disease is due to injury while on ACDUTRA and/or his service-
connected lumbar spine disorder.

Service personnel records showed that the Veteran was on ACDUTRA 
on February 8, 1986.  He was assigned to operate a heavy forklift 
truck on rough terrain throughout the day and was required to 
manually adjust the lifting forks.  The Veteran noted that he had 
an unusual feeling in his lower back while performing his duty.  
The next day, the Veteran was treated at a community hospital for 
urinary bleeding that resolved promptly with medication.  

In March 1986, the Veteran was admitted to a naval hospital with 
symptoms of persistent lower back pain.  On examination, the 
physician noted tenderness in the lumbar midline with 
paravertebral spasms.  X-rays were negative, and there were no 
neurologic deficits.  On March 20, 1986, the Veteran complained 
of neck pain on the right side.  On March 23, 1986, there was a 
notation of neck discomfort.  The Veteran's low back pain did not 
improve after 11 days, and he was air-evacuated to an Army 
hospital for further treatment. 

On March 30, 1986, physical examination revealed that his neck 
was supple with full range of motion.  Sensory examination 
revealed no deficit in any dermatome. In June 1986, the attending 
Navy physician noted that the Veteran had shown no improvement 
after three months of inpatient treatment and physical therapy.  
The Veteran was discharged with no additional diagnoses or 
treatment plan.  There were no notations of cervical spine 
symptoms.  

In a July 1986 line of duty determination, the Army found no 
injury in the line of duty.  The Veteran appealed and provided a 
statement in December 1986 that further described the 
circumstances and symptoms that he experienced since the day of 
his ACDUTRA.  He did not mention any symptoms related to his 
neck.

In correspondence in August 1986, a chiropractor stated that he 
sporadically treated the Veteran on ten occasions for low back 
pain starting nine days after the active duty forklift work, and 
that he diagnosed bulging disc syndrome of the lower spine.  He 
did not note any cervical spine symptoms or diagnose a cervical 
spine disorder.

In January 1987, a private physician stated that the Veteran's 
back symptoms could be related to a type of injury that one might 
sustain while operating heavy equipment.  In March 1987, the Army 
found that the Veteran had injured his lower back in the line of 
duty.

In February 1987, a psychiatric examiner noted the Veteran's 
reports of occasional severe pains in his neck that prevented 
rotating his head.   In February 1987 and May 1988, private 
orthopedic physicians noted the Veteran's reports of continued 
back and neck pain.  However, both physicians concluded that 
there was no pathology to support the symptoms, and neither 
physician diagnosed a cervical spine disorder.  

In May 1988, the Veteran underwent private treatment for low back 
pain.  The Veteran reported pain in the neck at the base of the 
skull with a headache.  The physician did not report a diagnosis 
of any cervical disorder.

In October 1996, a VA examiner noted the Veteran's reports of 
continued chronic back and neck pain.  X-rays showed 
intervertebral narrowing at C3-4 and some loss of lordotic 
curvature suggesting muscle spasms.  The examiner diagnosed 
osteoarthritis of the cervical spine.  In June 1997, the Veteran 
underwent an X-ray and a magnetic resonance imaging (MRI) scan of 
the cervical spine.  The MRI revealed disc narrowing at C3-4 and 
some herniation but no nerve compression or stenosis.

In March 1999, the Veteran was reported to complain of pain in 
the neck and headaches.  The Veteran indicated that the headaches 
were relieved by "popping" his neck.  In September 1999, the 
Veteran was diagnosed with cervical disc disease.  In October 
1999, the Veteran underwent occupational therapy for neck pain.

In June 2000, a VA neurologist noted that the Veteran reported a 
sudden onset of numbness in the left arm and continued neck pain.  
In September 2000, a VA examiner noted that the Veteran was 
receiving steroid injections and was prescribed a cervical 
collar.  The remainder of the examination was related to the 
lumbar spine.  

In a July 2001 letter, a private chiropractor noted that he had 
been treating the Veteran for five months for chronic neck pain, 
radiating to the arms.  He referred to VA MRI studies that showed 
positive indications of spondolytic changes at C3-4 and disc 
herniation in the lumbar spine.  The chiropractor stated that 
when two separate regions of the spine are injured, either one 
can exacerbate the other by compensatory changes.

In a VA treatment note, dated in January 2002, the Veteran was 
noted to have chronic neck and back radiculopathic pain syndrome 
since 1986 secondary to work-related injury while lifting a heavy 
object while in the military.  In May 2002, the Veteran was noted 
to have radicular neck pain that was due to degenerative joint 
disease.

In November 2002, a VA examiner noted the Veteran's reports of 
continued neck pain with headaches and radiating pain to the 
arms.  The examiner also noted the results of magnetic resonance 
images obtained the previous June that showed a bulging disc at 
C3-4 and C4-5.  The examiner diagnosed cervical disc disease and 
muscle strain.  Although he commented that the Veteran's lumbar 
disc disease was related to the Veteran's military experiences, 
he did not provide an opinion regarding a possible relationship 
between the cervical spine disease and the Veteran's experiences 
in service or as secondary to the lumbar spine disease.  

In a March 2004 treatment note, the Veteran was reported to have 
chronic cervical pain related to degenerative joint disease of 
the cervical spine.  

In July 2004, a VA examiner noted a review of the claims file and 
the Veteran's reports that he had undergone cervical traction at 
military facilities.  The examiner noted that he could not find 
military medical reports that showed cervical symptoms or 
traction.  However, he noted that the Veteran had received VA 
outpatient medication, a soft collar or brace, and transcutaneous 
electric stimulation treatment for neck pain since 2002.  After 
referring to the MRI images obtained in 2000, the examiner 
diagnosed cervical disc disease but did not provide an opinion on 
the etiology of the disorder, citing only the Veteran's 
statements of symptoms and treatment in 1986.  

In January 2007, the Veteran was afforded a VA Compensation & 
Pension (C&P) examination of the spine in conjunction with a 
claim for a higher evaluation for his service-connected lumbar 
spine disorder.  The examiner did not examine or comment upon the 
Veteran's cervical spine disorder.

In a July 2008 Board hearing, the Veteran again stated that he 
had experienced neck pain since his active duty for training in 
1986.

In October 2008, the Veteran was afforded a VA C&P examination of 
the spine.  The Veteran reported that he injured his neck while 
on a two week National Guard training in 1986.  After a complete 
review and recitation of pertinent treatment records, and 
physical examination of the Veteran, the examiner diagnosed the 
Veteran with cervical disc disease and cervical degenerative 
joint disease.  The examiner rendered the opinion that the 
Veteran's cervical spine disorder was less likely as not caused 
by the operation of the forklift in service in February 1986.  
The examiner provided the rationale that no cervical spine 
disorder was identified in 1986 and that the Veteran's discharge 
summary dated in March 1986 did not mention any neck condition.  
The examiner further opined that no opinion could be rendered 
associating the Veteran's cervical spine disorder with the 
Veteran's service-connected lumbar spine disorder because "such 
knowledge is not available in the medical literature."  In 
addition, the examiner noted that no opinion regarding whether 
the Veteran's cervical spine disorder is aggravated by the 
Veteran's lumbar spine disorder without speculation.

The Board finds that entitlement to service connection for 
cervical disc disease, to include as secondary to service-
connected lumbar spine disorder, is not warranted.  The Veteran 
has indicated that he has experienced neck pain since his active 
duty for training in February 1986.  The Veteran's service 
treatment records reveal that the Veteran was treated for back 
pain in February 1986 and that the Veteran complained of neck 
discomfort.  The Veteran's post service records reveal that the 
Veteran has been consistently diagnosed with a cervical spine 
disorder since October 1996.  In a treatment note, dated in 
January 2002, a VA physician reported that the Veteran had 
chronic neck radiculopathic pain since 1986 due to lifting a 
heavy object while in the military.  However, after examination 
in October 2008, the opinion was rendered that the Veteran's 
cervical spine disorder was not related to the Veteran's injury 
in February 1986 based upon the rationale that no cervical spine 
disorder was identified in 1986 and that the Veteran's discharge 
summary dated in March 1986 did not mention any neck condition.  
As the examiner rendered the opinion after a thorough review and 
recitation of pertinent evidence of record and provided rationale 
for the opinion, the Board finds the report of the November 2008 
VA C&P examination more probative than the opinion included in 
the Veteran's January 2002 treatment record.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); Prejean v. West, 13 
Vet. App. 444, 448-89 (2000).  As such the preponderance of the 
evidence is against entitlement to service connection for 
cervical disc disease on a direct basis.

A private chiropractor stated generally in a July 2001 letter 
that when two regions of the spine are injured either one can 
exacerbate the other by compensatory changes.  This opinion 
however is speculative as it only states that there can be an 
exacerbation.  After examination in October 2008 the opinion was 
rendered that it was not possible to associate the Veteran's 
cervical spine disorder with his lumbar spine disorder without 
resorting to speculation because there was no evidence in the 
medical literature.  In addition, the examiner stated that it was 
not possible to render an opinion indicating that the Veteran's 
cervical spine disorder is aggravated by his lumbar spine 
disorder without resorting to speculation.  The Board finds the 
report of the October 2008 examination more probative than the 
statement of the private chiropractor because the private 
chiropractor's statement was speculative and no rationale was 
provided for the opinion while the VA examination report provided 
the rationale that the conditions could not be linked without 
resort to speculation because of a lack of information in the 
medical literature.  As such the preponderance of the evidence is 
against entitlement to service connection for cervical disc 
disease as secondary to the Veteran's lumbar spine disorder.

The Veteran's credible statements that he had neck symptoms since 
the injury on ACDUTRA have been considered, however, they are 
outweighed by the medical opinion of October 2008, which was 
based on an examination, a review of the medical history and as 
an opinion with a rationale was provided.  While the Veteran is 
competent to report that he has had neck symptoms since his 
period of ACDUTRA, he is not competent to provide a medical nexus 
opinion for currently diagnosed disc disease and arthritis, as 
such opinions require medical expertise.   

Therefore, the preponderance of the evidence being against 
entitlement to service connection for cervical disc disease, to 
include as secondary to service-connected lumbar spine disorder, 
service connection is denied.

In reaching the decisions above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of letters sent to the appellant 
in June 2001 and April 2008 that addressed all notice elements.  
The letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  In addition, the 
February 2004 statement of the case (SOC), the RO provided the 
Veteran with notice as to the criteria for secondary service 
connection.  Although the SOC and the April 2008 notice letter 
were not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim and 
given ample time to respond, but the AOJ also readjudicated the 
case by way of a supplemental statement of the case issued in May 
2010 after the notice was provided.  The May 2010 supplemental 
statement of the case also explained why the claim was denied on 
a secondary basis.  Accordingly, a reasonable person would be 
expected to understand what was required to substantiate the 
claim on a secondary basis.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran submitted private treatment records from Forts Gordon and 
Jackson, and Drs. R.G., G.R., R.Z., D.J., J.V., and W.L., and was 
provided an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  The appellant 
was afforded an adequate VA medical examination in October 2008, 
as it was based on a physical examination, a review of the 
medical history and as an opinion with a supporting rationale was 
provided.  

In September 2008 the Board remanded the claim of entitlement to 
service connection for cervical disc disease for VA treatment 
records dated since October 2005 to be obtained and associated 
with the claims folder and for the Veteran to be afforded a VA 
medical examination.  The Board notes that the records of the 
Veteran's treatment at VA dated through February 2010 have been 
obtained and associated with the claims folder.  As discussed 
above, in October 2008 the Veteran was afforded a VA medical 
examination pursuant to the Board's remand order.  As requested, 
the examiner rendered opinions regarding whether the Veteran's 
cervical disc disease was due to the Veteran's operation of a 
forklift in service or due to or aggravated by a service-
connected lumbar spine disability.  After a thorough discussion 
of the relevant medical evidence, the examiner provided an 
opinion concerning direct service connection but stated that due 
to a lack of support in the medical literature, any opinion on 
secondary service connection would be speculative.

A recent precedent case admonished the Board for relying on 
medical opinions that also were unable to establish this required 
linkage, without resorting to mere speculation, as cause for 
denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).  In Jones, the Court noted it was unclear 
whether the examiners were unable to provide this requested 
definitive medical comment on etiology because they actually were 
unable to since the limits of medical knowledge had been 
exhausted or, instead, for] example, needed further information 
to assist in making this determination (e.g., additional records 
and/or diagnostic studies) or other procurable and assembled 
data. 

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is 
speculative").  The Court in Jones held, however, that in order 
to rely upon a statement that an opinion cannot be provided 
without resort to mere speculation, it must be clear that the 
procurable and assembled data was fully considered and the basis 
for the opinion must be provided by the examiner or apparent upon 
a review of the record.  As the examiner, in the current case 
provided a thorough recitation of the relevant medical evidence 
and indicated that current medical knowledge does not permit the 
rendering of an opinion without resort to speculation, the Board 
finds the examination to be adequate.  As such, the Board is 
satisfied that the RO has substantially complied with the orders 
of the September 2008 remand.  See Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999) (regarding substantial compliance); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for cervical disc disease, to 
include as secondary to a service-connected lumbar spine 
disorder, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


